                               Case 2:20-cv-01880-MCE-CKD Document 10 Filed 12/04/20 Page 1 of 3


                      1       GREGORY G. ISKANDER, Bar No. 200215
                              giskander@littler.com
                      2       NATALIE M. KUZMA, Bar No. 286401
                              nkuzma@littler.com
                      3       LITTLER MENDELSON, P.C.
                              Treat Towers
                      4       1255 Treat Boulevard, Suite 600
                              Walnut Creek, CA 94597
                      5       Telephone: 925.932.2468
                              Fax No.:     925.946.9809
                      6
                              Attorneys for Defendants
                      7       RAC ACCEPTANCE WEST, LLC and
                              ACCEPTANCE NOW, LLC
                      8
                              MIRIAM L. SCHIMMEL, ESQ. SBN 185089
                      9       miriam@gaineslawfirm.com
                              DANIEL F. GAINES, ESQ. SBN 251488
                   10         daniel@gaineslawfirm.com
                              EVAN S. GAINES, ESQ. SBN 287668
                   11         evan@gaineslawfirm.com
                              GAINES & GAINES, APLC
                   12         27200 Agoura Rd., Suite 10
                              Calabasas, CA 91301
                   13         Telephone: (818) 703-8985
                              Facsimile: (808) 703-8984
                   14
                              Attorneys for Plaintiff
                   15         ESEN HOUSTON

                   16                                        UNITED STATES DISTRICT COURT

                   17                                        EASTERN DISTRICT OF CALIFORNIA

                   18                                            SACRAMENTO DIVISION

                   19        ESEN HOUSTON,                                Case No.: 2:20-cv-01880-MCE-CKO
                   20                           Plaintiff,                STIPULATION TO STAY RULE 26(F)
                                                                          CONFERENCE PENDING THE COURT'S
                   21               v.                                    RULING ON DEFENDANTS' MOTION TO
                                                                          DISMISS, OR STAY THE CASE AND
                   22        RAC ACCEPTANCE WEST, LLC, a                  COMPEL ARBITRATION
                             Delaware limited liability company;
                   23        ACCEPTANCE NOW, LLC. a California
                             limited liability company, and DOES 1
                   24        through 10, inclusive,
                                                                          Complaint filed: August 14, 2020
                   25                           Defendants.               (Solano County Superior Court Case No.:
                                                                          FCS055207)
                   26
                   27

                   28
LITTLER MENDELSON, P.C.
        Treat Towers        STIPULATION TO STAY RULE 26 (F)
    1255 Treat Boulevard
          Suite 600
                                                                                          Case No. 2:20-cv-01880-MCE-CKO
   Walnut Creek, CA 94597   CONFERENCE; ORDER
        925.932.2468
                               Case 2:20-cv-01880-MCE-CKD Document 10 Filed 12/04/20 Page 2 of 3


                      1            Plaintiff ESEN HOUSTON (“Plaintiff”) and Defendants RAC ACCEPTANCE WEST, LLC

                      2     and ACCEPTANCE NOW, LLC (jointly referred to as “Defendants”), by and through their respective

                      3     counsel, do hereby stipulate and agree to stay the Rule 26(f) Conference until the Court has ruled on

                      4     Defendants' Motion to Dismiss, or Stay the Case and Compel Arbitration ("Defendants' Motion").

                      5            Defendants filed their Motion to Dismiss, or Stay the Case and Compel Arbitration on October

                      6     22, 2020, noticing the Motion for hearing on December 17, 2020. (ECF No. 5)

                      7            On October 26, 2020, the Court issued a Minute Order pursuant to Local Rule 230(g) vacating

                      8     the oral argument and deeming the motion submitted pursuant to the briefing papers filed and to be

                      9     filed in support of and in opposition thereto. (ECF No. 6).

                   10              Defendants' Motion presents an issue of law that is potentially dispositive of Plaintiff's entire

                   11       case as against Defendants in this Court. Therefore, the parties have agreed to stay the Rule 26(f)

                   12       Conference until the Motion has been ruled upon by this Court. A temporary stay of the Rule 26 (f)

                   13       Conference will further the goals of judicial economy, control of the Court’s docket, and an

                   14       inexpensive determination of the case. Little v. City of Seattle, 863 F.2d 681 (9th Cir. 1988).

                   15              Accordingly, for the reasons articulated above, the parties stipulate and request that the Court

                   16       stay the Rule 26(f) Conference until an Order has been issued on Defendants' Motion to Dismiss (ECF

                   17       No. 5). If Defendants' motion is denied, the parties will conduct a Rule 26(f) conference within thirty

                   18       (30) days of the Court’s Order, and submit a Discovery Plan and Scheduling Order and exchange

                   19       initial disclosures within twenty one (21) days thereafter.

                   20       Dated: November 30, 2020                              /s/ Gregory G. Iskander_______________
                                                                                  GREGORY G. ISKANDER
                   21                                                             NATALIE M. KUZMA
                                                                                  LITTLER MENDELSON, P.C.
                   22                                                             Attorneys for Defendants
                                                                                  RAC ACCEPTANCE WEST, LLC and
                   23                                                             ACCEPTANCE NOW, LLC
                   24       Dated: November 30, 2020                              /s/ Miriam L. Schimmel _______________
                                                                                  MIRIAM L. SCHIMMEL
                   25
                                                                                  DANIEL F. GAINES
                   26                                                             EVAN S. GAINES
                                                                                  GAINES & GAINES, APLC
                   27                                                             Attorneys for Plaintiff, ESEN HOUSTON
                   28
LITTLER MENDELSON, P.C.
        Treat Towers        STIPULATION TO STAY RULE 26(F)
    1255 Treat Boulevard
          Suite 600
   Walnut Creek, CA 94597   CONFERENCE; ORDER
                                                                                            Case No. 2:20-cv-01880-MCE-CKO
        925.932.2468
                               Case 2:20-cv-01880-MCE-CKD Document 10 Filed 12/04/20 Page 3 of 3


                      1                                                    ORDER

                      2              Upon consideration of the parties Stipulation to Stay Rule 26(f) Conference Pending the

                      3      Court's Ruling on Defendants' Motion to Dismiss, or Stay the Case and Compel Arbitration (ECF

                      4      No. 5), it is hereby:

                      5              ORDERED that the Rule 26(f) Conference is hereby stayed until the Court has rendered a

                      6      ruling on Defendants’ aforementioned Motion.

                      7              It is further ORDERED that if the Motion is denied, the Parties should engage in a Rule 26(f)

                      8      Conference within thirty days (30) of the Court’s ruling, and exchange initial disclosures within

                      9      twenty one (21) days of the Rule 26(f) conference.

                   10                IT IS SO ORDERED.

                   11        Dated: December 4, 2020

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LITTLER MENDELSON, P.C.
        Treat Towers        STIPULATION TO STAY RULE 26(f)
    1255 Treat Boulevard
          Suite 600
   Walnut Creek, CA 94597   CONFERENCE; ORDER
                                                                             2.              Case No. 2:20-cv-01880-MCE-CKO
        925.932.2468
